Citation Nr: 1332625	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  10-42 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1975 to February 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in September 2010, a statement of the case was issued the same month, and a substantive appeal was received in October 2010.  

The Veteran presented testimony during an October 2011 Board hearing and waived, on the record, initial RO consideration of additional evidence that was received later that month.  38 C.F.R. § 20.1304.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Service treatment records indicate that the Veteran was treated in September and October 1975 for low back pain, which he avers has continued since service.  In October 2010, the Veteran submitted a private nexus opinion from Dr. R. K., who stated that he had treated the Veteran for 30 years and opined that "in my professional opinion, his lower back pain is a chronic condition that likely started as an injury while he was on active duty in the US army."  This opinion satisfies the low threshold of the McLendon standard and remand is required for a VA medical opinion addressing whether the Veteran's current low back pain is related to the back pain documented in service.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).




Accordingly, the case is REMANDED for the following action:

1. The RO should schedule the Veteran for a VA spine examination.  The Veteran's claims file should be reviewed by the examiner in conjunction with the opinion.  Any medically indicated tests should be accomplished.  The examiner should clearly list all current chronic low back disorders diagnosed on examination.

As to each diagnosed low back disorder, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or greater probability) that such disorder is causally related to service, to specifically include the complaints of, and treatment for, low back pain noted in September and October 1975 service treatment records.  

The examiner must explain the rationale for all opinions.  

2.  After completion of the above, the RO should review the expanded record and determine if service connection for low back disability is warranted.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


